DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/223,812 filed on March 9, 2022.  Claims 1 to 4, 6 to 12, and 14 to 20 are currently pending with the application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6 to 9, 12, 14 to 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 17 recite configuring workloads, merging the workloads, categorizing the servers, and resolving a conflict. 
The limitation of configuring workloads, which specifically reads “configuring workloads, including servers used by a client machine, the servers included in steps of the workloads based on user information provided at the client machine”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at a cloud-based computing platform”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “at a cloud-based computing platform” language, “configuring”, in the context of this claim encompasses the user mentally, or manually with the aid of pen and paper, writing down information relating to servers from information that has been provided by a user, to generate a list of actions to be performed in case of failure of a system component.  The limitation of merging the workloads, which specifically reads “merging the workloads for creating a declaration comprising generated steps to which the servers are added”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at a cloud-based computing platform”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “at a cloud-based computing platform” language, “merging”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, combining the workloads that were generated in the previous step into a consolidated list of steps.  
The limitation of categorizing the servers, which specifically reads “categorizing the servers included in the steps of the workloads into the generated steps of the declaration”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at a cloud-based computing platform”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “at a cloud-based computing platform” language, “categorizing”, in the context of this claim encompasses the user mentally assigning servers included in the steps of the generated lists, to steps in the consolidated list of actions that was generated in the previous step.  Finally, the limitation of resolving a conflict, which specifically reads “resolving a conflict when the workloads share a same server in different steps of the workloads, wherein if a conflict cannot be resolved at the cloud-based computing platform, marking a conflicted server as unresolved”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at a cloud-based computing platform”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “at a cloud-based computing platform” language, “resolving”, in the context of this claim encompasses the user mentally solving a conflict when the generated lists contain a same workload, when generating the consolidated list, and marking, with the aid of pen and paper, a conflict that could not be resolved.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers”, “transmitting a request for a user input to resolve the conflict”, “a processor”, “a non-transitory computer readable storage medium”, “a cloud-based server of a cloud-based computing platform”, and “a memory”.  The limitation “restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers”, merely indicates a field of use or technological environment in which to apply the judicial exception, which is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer (See MPEP 2106.05(h)).  The limitation “transmitting a request for a user input to resolve the conflict” amounts to data-transmitting steps and is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The processor, non-transitory computer readable storage medium, cloud-based server of a cloud-based computing platform, and memory in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data transmitting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  The claim is not patent eligible.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers”, which is merely tying the abstract idea to a field of use, by limiting application of the abstract idea to network data, and hence, is an attempt to limit the use of the abstract idea to a particular technological environment, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input”, which is further elaborating on the abstract idea, and therefore, does not amount to significantly more.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving the user input for selecting the step of the declaration”, which amount to the data-transmitting steps and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). These additional elements do not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “restoring the servers comprises using corresponding backups, which are stored at the cloud-based computing platform, for the servers”, which is equivalent to merely saying “applying it”, by indicating a technological environment in which to apply the judicial exception, and amounts to no more than instructions to implement the abstract idea on a general purpose computer (See MPEP 2106.05(h)). 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12, 14 to 16, and 20 since they recite similar limitations.
Claims 1, 4, 6 to 9, 12, 14 to 17, and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 6 to 12, and 14 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cors et al. (U.S. Publication No. 2019/0258551) hereinafter Cors, and further in view of Sabat et al. (U.S. Publication No. 2004/0208547) hereinafter Sabat, and further in view of SALAPURA et al. (U.S. Publication No. 2017/0083403) hereinafter Salapura.
	As to claim 1:
	Cors discloses:
	A method for cloud-based disaster recovery, the method comprising: 
configuring, at a cloud-based computing platform, workloads including servers used by a client machine, the servers included in steps of the workloads based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merging the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; 
categorizing the servers included in the steps of the workloads into the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2]; and 
restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].
Cors does not appear to expressly disclose resolving a conflict at the cloud-based computing platform when the workloads share a same server in different steps of the workloads, wherein if a conflict cannot be resolved at the cloud-based computing platform, marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict.
Sabat discloses:
resolving a conflict when the workloads share a same server in different steps of the workloads [Paragraph 0055 teaches resolving network resources conflicts in case of multiple failure scenarios, when, if due to a new failure scenario, there is a need to use some of the network resources that are already assigned for protection in an existing failure scenario, in other words, resolving a conflict when workloads as represented by the scenarios, share a same server or resource in different steps of the workloads].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by resolving a conflict when the workloads share a same server in different steps of the workloads, as taught by Sabat [Paragraph 0055], because both applications are directed to generating disaster recovery or failure services; being able to resolve a conflict when the workloads share a same server enables different protection techniques to work in harmony in the same communications network, improving the recovery schedules (See Sabat Para [0066]).
Neither Cors nor Sabat appear to expressly disclose a conflict at the cloud-based computing platform, wherein if a conflict cannot be resolved at the cloud-based computing platform, marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict.
Salapura discloses:
a conflict at the cloud-based computing platform, wherein if a conflict cannot be resolved at the cloud-based computing platform, marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict [Paragraph 0024 teaches management of workloads and data backup configuration in a cloud environment; Paragraph 0089 teaches determining that the backup configuration transformation exception corresponds to an unknown exception; Paragraph 0090 teaches subsequently, sending a notification to a subject matter expert to review the unknown exception, so the subject matter expert perform modifications to the backup configuration transformation plan, therefore, transmitting a request for a user to resolve the conflict or exception].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict, if a conflict cannot be resolved at the cloud-based computing platform, as taught by Salapura [Paragraph 0089, 0090], because the applications are directed to generating disaster recovery or backup configuration services; having the ability to request a user for input to resolve conflicts increases the system’s flexibility and improves resolution time of unresolved exceptions.

	As to claim 2:
Cors discloses:
merging the workloads for creating the declaration comprises calculating requirements for the servers included the workloads and adding the calculated requirements to a step of the generated steps of the declaration [Paragraph 0042 taches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].

As to claim 3:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].

As to claim 4:
Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers].

As to claim 6:
Cors discloses:
determining a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned].

As to claim 7:
Cors discloses:
when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan].

As to claim 8:
Cors discloses:
restoring the servers comprises using corresponding backups, which are stored at the cloud-based computing platform, for the servers [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage), therefore, corresponding backups].


As to claim 9:
	Cors discloses:
	A nontransitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for cloud-based disaster recovery, the method comprising:
configuring, at a cloud-based computing platform, workloads including servers used by a client machine, the servers included in steps of the workloads based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merging the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; 
categorizing the servers included in the steps of the workloads into the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2]; and 
restoring the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].
Cors does not appear to expressly disclose resolving a conflict at the cloud-based computing platform when the workloads share a same server in different steps of the workloads, wherein if a conflict cannot be resolved at the cloud-based computing platform, marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict.
Sabat discloses:
resolving a conflict when the workloads share a same server in different steps of the workloads [Paragraph 0055 teaches resolving network resources conflicts in case of multiple failure scenarios, when, if due to a new failure scenario, there is a need to use some of the network resources that are already assigned for protection in an existing failure scenario, in other words, resolving a conflict when workloads as represented by the scenarios, share a same server or resource in different steps of the workloads].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by resolving a conflict when the workloads share a same server in different steps of the workloads, as taught by Sabat [Paragraph 0055], because both applications are directed to generating disaster recovery or failure services; being able to resolve a conflict when the workloads share a same server enables different protection techniques to work in harmony in the same communications network, improving the recovery schedules (See Sabat Para [0066]).
Neither Cors nor Sabat appear to expressly disclose a conflict at the cloud-based computing platform, wherein if a conflict cannot be resolved at the cloud-based computing platform, marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict.
Salapura discloses:
a conflict at the cloud-based computing platform, wherein if a conflict cannot be resolved at the cloud-based computing platform, marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict [Paragraph 0024 teaches management of workloads and data backup configuration in a cloud environment; Paragraph 0089 teaches determining that the backup configuration transformation exception corresponds to an unknown exception; Paragraph 0090 teaches subsequently, sending a notification to a subject matter expert to review the unknown exception, so the subject matter expert perform modifications to the backup configuration transformation plan, therefore, transmitting a request for a user to resolve the conflict or exception].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict, if a conflict cannot be resolved at the cloud-based computing platform, as taught by Salapura [Paragraph 0089, 0090], because the applications are directed to generating disaster recovery or backup configuration services; having the ability to request a user for input to resolve conflicts increases the system’s flexibility and improves resolution time of unresolved exceptions.

	As to claim 10:
Cors discloses:
merging the workloads for creating the declaration comprises calculating requirements for the servers included in the workloads and adding the calculated requirements to a first step of the generated steps of the declaration [Paragraph 0042 teaches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].

As to claim 11:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].


As to claim 12:
Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers].

As to claim 14:
Cors discloses:
determining a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned].

As to claim 15:
Cors discloses:
when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan].

As to claim 16:
Cors discloses:
restoring the servers comprises using corresponding backups, which are stored at the cloud-based computing platform, for the servers [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage), therefore, corresponding backups].

As to claim 17:
	Cors discloses:
	A cloud-based server of a cloud-based computing platform comprising: a processor; and a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server to: 
configure, at a cloud-based computing platform, workloads including servers used by a client machine, the servers included in steps of the workloads based on user information provided at the client machine [Paragraph 0004 teaches establishing an Infrastructure as a Service system in a cloud that includes a plurality of virtual machines, allocated to one or more of a plurality of data stores, based on one or more user inputs; Paragraph 0040 teaches user input a virtual machine request including a data store allocation type configuration and disaster recovery sequence parameters, therefore, a workload configured based on user input parameters, including servers; Paragraph 0053 teaches user selectable virtual machine data store allocation configurations and prioritization]; 
merge the workloads for creating a declaration comprising generated steps to which the servers are added [Paragraph 0042 teaches receiving the disaster recovery sequence parameters, and saves the parameters, and creates the related recovery plan including the virtual machines as part of the recovery plan, where the storage corresponding to the virtual machine is assigned or related to them, in other words, combining the parameters and sequence indicators to create a declaration or recovery plan with the recovery plan steps, and the servers; Paragraph 0053 teaches creating a disaster recovery plan based on the prioritized data store allocation configurations; Paragraph 0054 teaches creating a recovery sequence including recovery plan X, where the virtual machine is a database server, and recovery plan Y where the virtual machine is an application server, therefore, generating steps including the added servers]; 
categorize the servers included in the steps of the workloads into the generated steps of the declaration [Paragraph 0049 teaches classifying the servers, as for example, selecting a first class for a database, and a second class for a web server, which will only starts to be recovered a certain time period after the first class ends, therefore, including the servers into the sequenced steps based on the class to which they are assigned to; Paragraph 0061 teaches servers are classified as either priority 1 or priority 2]; and 
restore the servers for each of the generated steps of the declaration upon receiving, from the client machine, a failure indication associated with the servers [Paragraph 0006 teaches recovering the plurality of virtual machines in the cloud in an order determined based on the plan; Paragraph 0043 teaches during disaster recovery, instructing to recover the virtual machines (data stores) according to the disaster recovery plan; Paragraph 0061 teaches when a disaster occurs, disaster recovery orchestration instructs the system recovery manager to recover the virtual machines according to the recovery plan, therefore, failure indication has been received, which has triggered the disaster recovery orchestration].
Cors does not appear to expressly disclose resolving a conflict when the workloads share a same server in different steps of the workloads, and if a conflict cannot be resolved at the cloud-based computing platform, mark a conflicted server as unresolved and transmit a request for a user input to resolve the conflict.
Sabat discloses:
resolve a conflict when the workloads share a same server in different steps of the workloads [Paragraph 0055 teaches resolving network resources conflicts in case of multiple failure scenarios, when, if due to a new failure scenario, there is a need to use some of the network resources that are already assigned for protection in an existing failure scenario, in other words, resolving a conflict when workloads as represented by the scenarios, share a same server or resource in different steps of the workloads].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by resolving a conflict when the workloads share a same server in different steps of the workloads, as taught by Sabat [Paragraph 0055], because both applications are directed to generating disaster recovery or failure services; being able to resolve a conflict when the workloads share a same server enables different protection techniques to work in harmony in the same communications network, improving the recovery schedules (See Sabat Para [0066]).
Neither Cors nor Sabat appear to expressly disclose if a conflict cannot be resolved at the cloud-based computing platform, mark a conflicted server as unresolved and transmit a request for a user input to resolve the conflict.
Salapura discloses:
if a conflict cannot be resolved at the cloud-based computing platform, mark a conflicted server as unresolved and transmit a request for a user input to resolve the conflict [Paragraph 0024 teaches management of workloads and data backup configuration in a cloud environment; Paragraph 0089 teaches determining that the backup configuration transformation exception corresponds to an unknown exception; Paragraph 0090 teaches subsequently, sending a notification to a subject matter expert to review the unknown exception, so the subject matter expert perform modifications to the backup configuration transformation plan, therefore, transmitting a request for a user to resolve the conflict or exception].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cors, by marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict, if a conflict cannot be resolved at the cloud-based computing platform, as taught by Salapura [Paragraph 0089, 0090], because the applications are directed to generating disaster recovery or backup configuration services; having the ability to request a user for input to resolve conflicts increases the system’s flexibility and improves resolution time of unresolved exceptions.

	As to claim 18:
Cors discloses:
calculates requirements for the servers included in the workloads and adds the calculated requirements to a first step of the generated steps of the declaration [Paragraph 0042 taches determining requirements upon receiving the disaster recovery sequence parameters, and creating storage on the fly to support required data stores, or assigning virtual machines to existing data stores, which will be saved in the recovery plan, including the virtual machines associated with their corresponding storage, therefore, adding the identified requirements to the steps in the disaster recovery plan].

As to claim 19:
Cors discloses:
the calculated requirements comprise network requirements [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements].

As to claim 20:
Cors discloses:
the network requirements include one of a finance network, a web network, and a database network that is required for restoring the servers [Paragraph 0042 teaches supporting required data stores, therefore, requirements include database network requirements; Paragraph 0049 teaches supporting timing issues, such as enabling a database before a web server, therefore, network requirements including database networks, and web networks, and inter-dependency requirements between the servers],
wherein when the cloud-based server merges the workloads for creating the declaration, the cloud-based server determines a step of the generated steps of the declaration to which the same server is added based on one of a priority of each of the two workloads and a user input [Paragraph 0060 teaches Fig. 6 depicts execution of a shared priority tiered recovery plan based on shared database allocation configuration; Paragraph 0061 teaches virtual machines allocated to share data stores, where the recovery is performed based on the disaster recovery plan, and based on the priorities associated with the servers; Paragraph 0063 teaches virtual machines allocated to share data stores, which are classified according to application data recovery groups, and where the recovery will be performed in an order specified in the application data recovery group, therefore, based on the priority assigned], and when determining the step of the declaration to which the same server is added is based on the user input, further comprising receiving the user input for selecting the step of the declaration [Paragraph 0064 teaches user can define a recovery class, IaaS priority selections, and sequencing parameters, therefore, comprising user input for selecting the priority and sequence; Paragraph 0068 teaches user can specify a tier (recovery), where the desired tier will be assigned to the recovery plan], and
wherein restoring the servers comprises using corresponding backups, which are stored at the cloud-based computing platform, for the servers [Paragraph 0004 teaches virtual machines are recovered in the cloud in an order determined, based on the priorities and the data stores to which each of the virtual machines are allocated; Paragraph 0075 teaches disaster recovery allocated storage (global mirrored storage), therefore, corresponding backups].

Response to Arguments
	This is in response to Applicant’s arguments filed on March 9, 2022.  Applicant’s arguments have been carefully and respectfully considered.

Claim Rejections - 35 USC § 101
	Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “Applicant has amended the claim in a manner that is believed to overcome the rejection. For example, claim 1, as a representative claim, recites resolving a conflict at the cloud-based computing platform when the workloads share a same server in different steps of the workloads, wherein if a conflict cannot be resolved at the cloud-based computing platform, marking a conflicted server as unresolved and transmitting a request for a user input to resolve the conflict. The Applicant respectfully submits that a method that performs such an operation amounts to significantly more than an abstract idea”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as explained in the rejections above, the claim amendments recite elements that are part of the abstract idea, and that the additional elements recited in the amendments, which include the data transmitting steps, do not amount to significantly more.  More specifically, the limitation “transmitting a request for a user input to resolve the conflict” is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Therefore, does not amount to significantly more.  The claim is directed to an abstract idea, without significantly more.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.
In regards to claim 1, Applicant further argues that “Sabat merely discloses resolving network resource conflicts when multiple failure scenarios occur, but does not disclose, teach, or suggest that such conflicts are due to when workloads share a same server in different steps of the workloads”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Sabat discloses “resolving a conflict when the workloads share a same server in different steps of the workloads”.
Sabat [Paragraph 0055] teaches resolving network resources conflicts in case of multiple failure scenarios, when, if due to a new failure scenario, there is a need to use some of the network resources that are already assigned for protection in an existing failure scenario, then the Preemptive Rule decides whether this is possible, in other words, resolving a conflict when workloads, as represented by the scenarios, have been assigned the same resources, therefore, share a same server or resource in different steps of the workloads.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169